Citation Nr: 0428745	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1968 to February 1970.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2003, it was remanded to the Reno, 
Nevada, Regional Office (RO) for additional development and 
readjudication.  In August 2004, the RO issued a supplemental 
statement of the case, and the matter was returned to the 
Board for appellate review.  

As will be explained in detail below, the RO did not comply 
with the directions of the Board's remand.  Thus, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in September 2003.

As was pointed out in the June 2003 remand, it is the 
veteran's basic allegation that he sustained dental trauma as 
a result of having ridden in a vehicle that ran over a land 
mine.  He further alleges that the concussion from the 
resulting explosion "shattered" his four front upper teeth 
(teeth 7 through 10) and that these teeth were capped shortly 
after his discharge in 1970.  Pertinent medical records were 
referenced in the remand in support of the veteran's claim.  

The June 2003 remand required that the veteran be afforded a 
VA dental examination for the specific purpose of determining 
whether the veteran's dental disorder was the result of in-
service trauma by way of aggravation or incurrence.  Although 
the veteran was provided with the requested examination, the 
VA medical opinion that was obtained did not address the 
specific questions that were posed by the Board.  

The Board is restrained by CAVC precedent from proceeding 
without the RO having followed all of the Board's own 
directives.  38 C.F.R. § 19.31 (2004); Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, the Board is compelled 
to remand the matter for additional development and 
readjudication consistent with the directives posed in the 
Board's prior remand.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

This case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any dental problems since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.




4.  The VBA AMC should return the claims 
file to the dental examiner who had 
examined the veteran in July 2004 for 
further review and to obtain an opinion as 
to the nature, extent of severity, and 
etiology of any dental disorder(s) of 
teeth 7, 8, 9 and 10 which may be present.  
If this examiner is no longer available, 
the claims file should be forwarded to 
another dental specialist.

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the original or alternate 
examiner prior and pursuant to conduction 
and completion of the claims file review.  

The examiner must annotate the report that 
the claims file was in fact reviewed in 
conjunction with the report.  

In particular the examiner must address 
the service medical records of dental 
treatment and findings regarding teeth 
numbers 7, 8, 9, 10 during active duty as 
well as the separation examination 
documenting an incident in which he drove 
over a landmine.  Additional examination 
of the veteran is at the option of the 
examiner, and if such is the case, any 
indicated special tests, to should be 
undertaken.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current dental 
disability (ies) affecting teeth number 7, 
8, 9 and 10? If so, what is/are the 
diagnosis(es)?




b) Is it at least as likely as not that 
any currently identified dental 
disability(ies) affecting teeth number 7, 
8, 9, 10 is/are related to the dental 
problems shown to have been treated during 
the veteran's period of military service, 
and is it at least as likely as not that 
any currently identified dental disability 
shown to have been treated inservice was 
caused, or if preexisting service, was 
aggravated beyond natural progression 
thereby by the traumatic incident 
documented in the separation examination 
in which he drove over a landmine?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested report (and examination if 
deemed warranted) and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
consider all of the evidence of record and 
readjudicate the veteran's claim of 
entitlement to service connection for 
dental trauma for treatment purposes.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


